DETAILED ACTION

Status of Claims
Claims 1-17, 21, 24, and 26-34 are canceled.  Claims 18-20, 22, 23, 25 and 35-40 are pending where no claims have been amended.  
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.
Information Disclosure Statement
The information disclosure statement filed 3/25/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-20, 22, 23, 25, and 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 2010/0307641 A1 to Im et al.
Regarding claim 18, 35, 36 and 40, Im discloses numerous specific examples of bainite steel lying partially within the instantly claimed composition (Im, abstract, Experimental Example, para [0070-0110], Tables 1 and 2), such as steel K, (Tables 1 and 2, steel K, Experimental Example 20 para [0092]) 
Element
Claimed wt%
Im Steel K wt%
Lies within?
C
0.30-0.50
0.394
Yes
Si
1.0-1.8
1.49
Yes
Mn
1.0-2.5
2.00
Yes
Cr
0.7-1.5
1.01
Yes
Ti
0.0-0.08
0.0001
Yes
Cu
0.0-1.2
~0 (impurity or less)
Yes
V
0.0-0.5
~0 (impurity or less)
Yes
Nb
0.0-0.06
~0 (impurity or less)
Yes
Al
0.0-1.50
1.00
Yes
N
<0.004
~0 (impurity or less)
Yes
P
<0.025
~0 (impurity or less)
Yes
S
<0.025
~0 (impurity or less)
Yes
Fe
Balance
Balance
Yes


Im differs from instant claim 18 in that steel K of Im contains Ni and Mo.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify steel K of Im to include neither Ni nor Mo, the motivation for doing so being that Im teaches Ni and Mo are optional ingredients that need not be added to the steel (Im, abstract, para [0027]).
Regarding the limitations “wherein the bainite has a microstructure with bainite plates with a thickness of less than 100 nm," "wherein the bainite steel comprises 70-80% nano-structured bainite,”and “wherein the bainite steel is 70-85% carbide bainite," Im discloses that the steel contains 
Regarding the limitation “wherein the steel has an ultimate tensile strength of at least 1300 MPa,” Experimental Example 20 of Im done with Steel K has a ultimate tensile strength of 1365 MPa and an elongation of 20.3% (Im, para [0092]), lying within the instantly claimed ranges.  Additionally, Im discloses that the tensile strength of the steel may be 1000-2000 MPa (Im, para [0040]), overlapping the instantly claimed range.
Regarding the instantly claimed product-by-process limitations, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a 
 Regarding claim 19, Steel K of Im lies within the instantly claimed C, Si, Mn, Cr and Ti ranges (i.e. one or more of the elements is present in the claimed ranges).
Regarding claims 20, 37 and 38, although Im does not explicitly disclose the instantly claimed properties, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Im would be expected to have the same or similar properties as the instantly claimed steel because the steel of Im has the same or substantially the same composition, microstructure, tensile strength, elongation and method of manufacturing as that of the instantly claimed steel.  
Regarding claims 22 and 23, Experimental Example 20 of Im done with Steel K has a ultimate tensile strength of 1365 MPa and an elongation of 20.3% (Im, para [0092]), lying within the instantly claimed ranges.
Regarding claim 25, the examples of Im have a residual austenite content between 15 and 30 vol% (Im, figure 3).
Regarding claim 39, Im discloses Ti > N*3.42 and that the amount of titanium can be up to 0.5 wt% (Im, para [0038]), thus the nitrogen content of Im may be up to 1.67 wt%, overlapping the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior 
Response to Amendment
The declaration under 37 CFR 1.132 filed 1/22/2018 is insufficient to overcome the rejection of claims 18-20, 22, 23, 25, 35 and 36 under pre-AIA  35 U.S.C. 103(a) as obvious over US 2010/0307641 A1 to Im et al as set forth in the last Office action because of the following reasons.
The declaration filed 3/25/2021 argues that the coiling temperature directly affects the tensile strength and bainite plate thickness and that nowhere in Im has it been shown that any steel with about 0.2-0.5 wt% C is having any strength close to 1300 MPa without the addition of Mo/Ni.  This is not found persuasive because experimental example 33 of Im obtains a tensile strength of 1326 MPa (Im, Table 2) using an alloy composition comprising 0.401 C, 0.001 Ni and 0.001 Mo.  The declaration admits that the presence of elements <0.01 wt% can be seen as unintentional and there would be no practical way to fully eliminate Ni and Mo from the examples of Im given that the examples where made using equipment that process compositions containing Ni and Mo, thus the Ni and Mo content of at least example 33 of Im can be seen as unintentional.  Given that applicant has stated that the tensile strength is directly related to bainite plate thickness and the Im can obtain the instantly claimed tensile strength with alloy compositions that contain only trace amounts of Ni and Mo, this suggests that the steel of Im is readily capable of achieving the instantly claimed plate thickness. 
Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.

Applicant argues that differences in the manufacturing method of Im would result in a different bainitic structure than the instantly claimed structure.  This argument is unpersuasive because, as set forth on page 10 of the patent board decision dated 11 August 2020, applicant “does not identify any specific evidence of record suggesting that any of the asserted conditions that might affect the structure of the steel’s bainite plates was substantially different in Im, as compared to the conditions disclosed in the Specification as being useful for providing claim 18’s bainite plate.”

	“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [sic] claimed product.” In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).

In the instant case, applicant has made no attempt to compare the instant steel to the steel of Im, and instead relies upon the unsupported assertion that the temperature ranges of the instant specification are critical for obtaining the instantly claimed properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736